DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by (US 20180182706 A1; No).
Regarding claim 1, No discloses a semiconductor device, comprising: a first semiconductor element (Fig. 4, TR1; ¶83) which is formed at a first surface on a substrate (Fig. 4, SB1; ¶83), and has a first electrode (Fig. 4, GE1; ¶83)  portion is formed thereon a first metal silicide film (stacked on polysilicon; ¶84); a second semiconductor element (Fig. 4, EF1; ¶83) which is formed at a second surface at a higher position (over raised layer EI1) than the first surface, and has a second electrode portion (Fig. 4, FC1; ¶84) is formed thereon a second metal silicide film (stacked on polysilicon; ¶84) and a hydrogen supply film (Fig. 4, IL2 SiN; ¶57-58,61,76,85) configured to cover a part of an upper portion of the second metal silicide film; an interlayer insulating film (Fig. 4, IL3; ¶57-58) formed on the first semiconductor element and the second semiconductor element; a first contact hole (Fig. 4,CP1; ¶86) formed so as to pass through the interlayer insulating film on the first electrode portion so as to reach the first metal silicide film; a second contact hole (Fig. 4, CP1; ¶86) formed so as to pass through the interlayer insulating film and the hydrogen supply film on the second electrode portion so as to reach the second metal silicide film; and a metal wiring (Tungsten, W; ¶87) embedded in each of the first contact hole and the second contact hole.
Applicant discloses the hydrogen supply is SiN.  IL2 may be a one or more layers of SiN, SiON, and SiCN.
Regarding claim 2, No discloses the semiconductor device according to claim 1, further comprising a metal film (Fig. 4, IC1; ¶87) formed in the vicinity of an upper portion of the second semiconductor element (Fig. 4, EF1; ¶83).
Regarding claim 5, No discloses a method of manufacturing a semiconductor device, comprising: forming a first semiconductor element (Fig. 4, TR1; ¶83) at a first surface on a substrate (Fig. 4, SB1; ¶83), the first semiconductor element having a first electrode (Fig. 4, GE1; ¶83) portion that is formed thereon a first metal silicide film (stacked on polysilicon; ¶84); forming a second semiconductor element (Fig. 4, EF1; ¶83) at a second surface at a higher position (over raised layer EI1) than the first surface, the second semiconductor element having a second electrode (Fig. 4, FC1; ¶84) portion that is formed thereon a second metal silicide film (stacked on polysilicon; ¶84) and a hydrogen supply film (Fig. 4, IL2 SiN; ¶68,85) configured to cover a part of an upper portion of the second metal silicide film; forming an interlayer insulating film (Fig. 4, IL3; ¶57-58) on the first semiconductor element and the second semiconductor element; forming a first contact hole (Fig. 4,CP1; ¶86) so as to pass through the interlayer insulating film on the first electrode portion so as to reach the first metal silicide film; forming a second contact hole (Fig. 4,CP1; ¶86) so as to pass through the interlayer insulating film and the hydrogen supply film on the second electrode portion so as to reach the second metal silicide film; and embedding a metal wiring (Tungsten, W; ¶87) into each of the first contact hole and the second contact hole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 20180182706 A1; No) in view of Hasegawa (US 20140210042 A1; Ha).
Regarding claim 3, No discloses the semiconductor device according to claim 1, wherein the second semiconductor element (Fig. 4, EF1; ¶83) is a resistive element formed from a polycrystalline silicon (¶85) but is silent on film having a low-concentration impurity region and high-concentration impurity regions, and wherein the hydrogen supply film is formed at a position apart from the low-concentration impurity region.
Ha discloses a semiconductor device where a resistor element comprises a low-concentration impurity region (Fig. 2, 109; ¶44) and high-concentration impurity regions (Fig. 2, 110; ¶44),
No discloses the hydrogen supply layer IL2 is absent where the low concentration region would be if combined with Ha. 

Regarding claim 4, No in view of Ha discloses the semiconductor device according to claim 3, further comprising a hydrogen barrier film (Fig. 4, IL1; ¶58 No) formed on the low-concentration impurity region.
SiON is known in the art to be a hydrogen barrier. IL1 may be one or more of SiN, SiON, and SiCN. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816